Citation Nr: 0922319	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to increased ratings for a lumbar spine 
disability involving degenerative joint disease with disc 
space narrowing at L5-S1, rated as 10 percent disabling prior 
to December 1, 2008, and 20 percent disabling from December 
1, 2008.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  That decision granted service connection 
for the disability at issue and assigned an initial 
noncompensable (zero percent) rating effective from June 1, 
2005.  In December 2006, the RO changed that rating to 10 
percent effective from June 1, 2005.  

In August 2008, the Board remanded the case to the RO for 
additional evidentiary development.  Following that 
development, in March 2009, the RO granted an increased 
rating to 20 percent for this disability but only from 
December 1, 2008.  Therefore, the issues on appeal include 
entitlement to an initial disability rating higher than 10 
percent for the Veteran's lumbar spine disability prior to 
December 1, 2008, and entitlement to a disability rating 
higher than 20 percent from December 1, 2008. 

The appeal, however, must once again be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's August 2008 remand, the Veteran was 
afforded a VA examination in December 2008.  At that time, 
the Veteran told the examiner that he had had a nucleoplasty 
at three levels in November 2007.  But it does not appear 
that the records from that procedure have been associated 
with the claims file.  Those records, and any other records 
of treatment the Veteran has received since October 2006, 
should be obtained and incorporated into the claims folder, 
as the most recent records contained in the claims folder are 
from C.S., M.D., dated in October 2006.  

Thereafter, another VA examination should be scheduled, as it 
is possible that the Veteran's lumbar spine disorder has 
changed since the November 2008 VA examination, especially in 
light of recent surgery he may have had.  Also, portions of 
the December 2008 VA examination report were received at the 
Board in June 2009 and therefore were not considered by the 
RO in the first instance.  Hence, the RO should consider them 
in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private 
medical records of treatment the Veteran 
has received for his service-connected 
lumbar spine disability since October 
2006.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected low back disability, 
including any orthopedic and 
neurological symptoms.  The claims 
folder, to include a copy of this 
Remand, must be made available to the 
examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the Veteran's 
service-connected low back disability, 
to include any neurological pathology.  
In particular, the examiner should 
describe the level of any complete or 
incomplete paralysis of the sciatic 
nerve related to his low back 
disability.

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the extent of any pain 
and describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  
The existence of any ankylosis of the 
spine should also be identified.

With respect to intervertebral disc 
syndrome, the examiner should note the 
total duration of any incapacitating 
episodes of that disability (if any).  
An incapacitating episode is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record, 
including the portions of the December 
2008 VA examination report which were not 
previously considered by the RO.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




